Citation Nr: 0723633	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had service during World War II and was a 
prisoner of war from April to September 1942.  In June 2003, 
the veteran was determined to be incompetent to handle 
disbursement of funds; the appellant was appointed as his 
fiduciary and legal custodian.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2005.



FINDING OF FACT

The veteran is unable to perform the basic functions of self 
care and is so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance 
have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 
38 C.F.R. § 3.352(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of special 
monthly compensation, no further discussion of VCAA is 
necessary at this point.  

Criteria & Analysis

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  Determinations as to the need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that service connection is in 
effect for post-traumatic stress disorder (PTSD), rated 30 
percent disabling; ischemic heart disease, diagnosed as 
arteriosclerotic heart disease, rated 60 percent disabling; 
and, hypertension, rated 10 percent disabling.  Over the 
course of several years, service connection has been denied 
for arthritis and pneumonia; cataracts; eye defect; hearing 
loss; nutritional deficiency or malnutrition; asthma; 
pulmonary tuberculosis; and, status post cerebrovascular 
accident (stroke).  

Several private and VA examiners in 2001 through 2003, opined 
that the veteran was in need of regular aid and attendance as 
a result of a purported stroke that he had in 2000.  A May 
2006 VA examination, however, revealed that there was no 
clinical evidence of any cerebral infarct due to any 
cerebrovascular accident.  As such, service connection was 
denied for status post cerebrovascular accident.  

Upon a detailed diagnostic and clinical examination, the May 
2006 examiner concluded that the veteran had age related 
cerebro-cerebellar atrophy.  It was determined that he was in 
a state of dementia which rendered him incapable of handling 
his personal affairs and managing his own funds.  The 
examiner concluded that the veteran is bedridden, leads a 
semi-vegetative state, is non-functional, is fully assisted 
with his activities of daily living, including personal 
hygiene, bathing, and toileting.  The veteran has marked 
deterioration in his quality of life since he cannot function 
independently and is totally dependent on caregivers.  The 
examiner explained that his cerebro-cerebellar atrophy led to 
his dementia, rendering him with impaired cognitive skills.  
He is frequently aphasic and cannot recognize his immediate 
relations, cannot interact well, and is mostly incoherent and 
responds illogically.  His cerebro-cerebella atrophy 
contributes to memory loss, decreased concentration, poor 
social interactions, difficulty following instructions, 
decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, difficulty reaching, speech difficulty, 
vision difficulty, weakness or fatigue, decreased strength, 
urinary incontinence, and fecal incontinence.

The veteran also underwent a May 2006 VA evaluation of his 
service-connected PTSD.  Upon a mental status examination, 
the examiner diagnosed vascular dementia, and opined that his 
PTSD symptoms have been superseded by his symptoms of 
dementia.  The examiner opined that his vascular dementia has 
rendered him with impaired cognitive skills, his focus of 
attention has been impaired, and his family role functions 
have diminished as well as his social relationships.  His 
physical health is affected in a way that with dementia, his 
capability for self care gets compromised and he becomes 
dependent on his caregiver.  The examiner opined that his 
vascular dementia is directly related to complications of his 
arteriosclerotic heart disease and possibly the aging 
process, and has directly affected his cognitive process 
which is expected to further deteriorate with time.  

The veteran also underwent a VA Aid and Attendance 
examination, and the examiner opined that his cataracts, 
history of hemodialysis secondary to diabetic mellitus 
nephropathy, multiple arthritis, mild malnutrition, and 
senility, prevented him from performing daily activities such 
as chores, shopping, exercise, sports, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.  The 
examiner opined that his arteriosclerotic heart disease had a 
moderate effect on his ability to perform daily activities 
such as chores, shopping, recreation, traveling, bathing, and 
toileting, had a mild to moderate effect on feeding and 
dressing, and had a moderate to severe effect on exercise and 
sports.  With regard to his hypertension, the examiner opined 
that such disability had a mild effect on his ability to 
perform chores, shopping, exercise, traveling, feeding, 
bathing, dressing, toileting, and grooming, and a mild to 
moderate effect on his ability to perform sports.

Review of the above evidence does not yield a totally clear 
understanding of the impact of the veteran's service-
connected disabilities on his clear need for the aid and 
assistance of others.  Some medical reports appear to clearly 
attribute the veteran's condition to nonservice-connected 
disabilities.  However, at least one examiner has opined that 
the vascular dementia is due to arteriosclerotic heart 
disease which is service-connected.     

After reviewing the claims file, to include the most recent 
VA examinations of record, the Board concludes that there is 
a state of equipoise of the positive and the negative 
evidence.  Although acknowledging that the veteran's 
nonservice-connected disabilities, to include cataracts, 
hemodialysis secondary to diabetes mellitus nephropathy, 
arthritis, and malnutrition, contribute to his inability to 
attend to his daily needs, including mobility, bathing, 
feeding, and toileting, the objective evidence of record 
reflects that his diagnosed cerebro-cerebella atrophy, which 
led to his dementia, has rendered him with impaired cognitive 
skills, which renders him incapable of handling his personal 
affairs and managing his funds, and prevents his ability to 
function and complete the activities of daily living.  It has 
been opined that his dementia has superseded his service-
connected PTSD, and that such dementia is vascular in nature 
and has been attributed to his service-connected 
arteriosclerotic heart disease and possibly the aging 
process.  See also 38 C.F.R. § 3.310.  With the positive and 
the negative evidence in a state of approximate balance, the 
Board finds that the criteria for aid and attendance benefits 
have been met.  38 U.S.C.A. § 5107(b).

As special monthly compensation based on the need for aid and 
attendance is a higher benefit than special monthly 
compensation based on housebound status, the question of 
whether the veteran is housebound is rendered moot.  
38 C.F.R. § 3.351(d).  


ORDER

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance is warranted.  The 
appeal is granted to this extent, subject to laws and 
regulation applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


